Citation Nr: 0914628	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-28 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for ichthyosis 
vulgaris, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1951 
to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In January 2008, the Veteran appeared 
before the undersigned Veterans Law Judge and gave testimony 
in support of his claim.  

In April 2008, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review. 


FINDING OF FACT

The Veteran's skin disorder is manifested by complaints of 
dry skin and bleeding.  The disorder has not required any 
systemic medication.   


CONCLUSION OF LAW

The criteria for rating beyond 10 percent for ichthyosis 
vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7824 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A letter 
in accordance with Vazquez-Flores was also sent to the 
Veteran in April 2008.  While this letter did not provide 
notice of the diagnostic code under which the Veteran's 
disability is rated, this is nonprejudicial because the 
Veteran has demonstrated actual knowledge of the rating 
criteria.  The text of Diagnostic Code 7824 was set forth in 
the July 2004 statement of the case, and at his hearing 
before the Board in January 2008 these criteria were 
discussed.  Specifically, the Veteran's representative argued 
that a 30 percent rating was warranted because the Veteran 
had to take pills and use ointments and had exacerbating 
episodes for longer than 6 weeks within a given 12 months. 

The April 2008 letter is not sufficient as to timing; 
however, the claim was readjudicated in a November 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA outpatient treatment records dated 
from 2002 to 2008.  Two VA examinations were conducted to 
evaluate the Veteran's disability.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

The Board notes that the Veteran's representative has argued 
that the June 2008 VA examiner did not provide sufficient 
rationale for expressed opinions and also stated that the 
examination was not provided during the active phase.  He 
states that these were required by the Board remand in April 
2004.  The Board notes that the June 2008 examination report 
does not include any opinions by the examiner and therefore 
rationale would not be a consideration.  The RO was requested 
by the Board in its April 2008 remand to schedule an 
examination during his active phase if possible.  (Emphasis 
added).  This was not mandated by the Board.  

The Board recognizes that the Veteran's disorder is cyclical 
in nature.  In Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
it was indicated that, to the extent possible, VA should 
schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity.  See, too, Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VA 
O.G.C. Prec. Op. No. 11-95 (1995).  The Board notes that the 
Veteran was informed during VA outpatient treatment in 
January 2008 that the next time he had a flare-up he should 
call the VA physician who was treating him at that time, and 
she would see him within one week for an urgent care 
appointment to document the extent of his disorder.  It was 
noted that the Veteran agreed to this plan.  The record does 
not reflect that he contacted that physician thereafter for 
an urgent appointment.  While the examination conducted in 
June 2008 may not have been during an active phase, it 
provided the necessary information based on the rating 
criteria to evaluate the Veteran's skin disorder.  Thus, a 
remand to have the Veteran re-examined is not necessary.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Evaluation for a Skin Disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, staged ratings may be assigned if the severity 
of the disability changes during the relevant rating period.  

The Veteran contends that his service-connected skin disorder 
is more severely disabling than is presently reflected in the 
10 percent rating currently assigned.  A review of the record 
reveals that the Veteran was granted service connection for 
chronic ichthyosis vulgaris in March 1972, and a 
noncompensable evaluation was assigned under DC 7806.  In 
August 1999, the RO assigned a 10 percent evaluation for the 
disorder under DC 7899-7806.  

The criteria for rating skin disabilities were revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 
31, 2002); see also Corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).  Under the old diagnostic criteria in 
effect prior to August 30, 2002, there was no specific 
diagnostic code for evaluating keratosis.  Where the 
Veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2008).  Under the 
diagnostic criteria in effect as of August 30, 2002, which is 
the controlling criteria here as the Veteran's claim was 
received in 2003, it is noted that DC 7824 was added to the 
rating code for diseases of keratinization, including 
ichthyosis.  38 C.F.R. § 4.118, Diagnostic Code 7824 (2008).  
Thus, the Veteran's skin disorder has been rated by the RO 
under DC 7824.  

Under Diagnostic Code 7824, pertaining to diseases of 
keratinization (including icthyoses, Darier's disease, and 
palmoplantar keratoderma), a noncompensable (0 percent) 
rating is warranted when no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted when there is localized or episodic 
cutaneous involvement; and, when intermittent systemic 
medication, such as immunosuppressive retinoids, is required  
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted when there 
is either generalized cutaneous involvement or systemic  
manifestations; and, when intermittent systemic medication, 
such as immunosuppressive retinoids, is required for a total 
duration of six weeks or more, but not constantly, during the  
past 12-month period.  A 60 percent rating is warranted when 
there is generalized cutaneous involvement or systemic 
manifestations; and, when constant or near-constant systemic 
medication, such as immunosuppressive retinoids, is required 
during the past 12-month period.  38 C.F.R. § 4.118. 

The evidence shows that the Veteran has been treated for his 
skin complaints by VA since 1999.  In April 2002, the Veteran 
reported having bleeding cracked skin due to low humidity.  
It was noted that his medication was a topical lotion.  In 
April 2003, he was seen at a VA facility for a complaint of 
dry skin.  

The Veteran was examined by VA in May 2003.  He reported 
using Lac-Hydrin and a gel which helped to moisturize the 
skin but did not help it resolve.  Examination showed 
bilateral upper extremities and truck with dry skin.  
Bilateral lower legs, thighs and buttocks had significant 
small flaky scaling hyperpigmented skin worse on the 
buttocks.  Ichthyosis vulgaris was diagnosed. 

On VA outpatient treatment in January 2004, the Veteran 
reported having bleeding due to dryness.  Examination 
revealed extensive scaling of the entire body with the 
appearance of icthymatous lesions.  In May 2004, in was noted 
that the Veteran had dry skin ichthyosis and that he was 
using aquaphor.  The examiner indicated that she would add 
eucerin and vitamins.  A July 2004 list of medications notes 
hydrophilic ointment, moisturizing cream and vitamin A.  

VA records show that in March 2005, the Veteran was using 
hydrophilic ointment, moisturizing cream and vitamin A.  In 
January 2008, the Veteran reported that his skin disorder had 
flared-up in December, lasted 2 to 3 weeks and had improved.  
Active medications were noted to be hydrophilic ointment and 
Val acyclovir.  Examination showed dry skin with dark 
hyprekeratinized patches, but no erythema, excoriation or 
bleeding.  The examiner found, ichthyosis which currently 
appears to be well controlled.  It was noted that the Veteran 
did not take any VA medication or over-the counter 
medication.  

The Veteran was examined by VA in June 2008.  The claims file 
and medical records were reviewed.  It was noted that within 
the past twelve months the Veteran was treated for ichthyosis 
vulgaris with a topical lotion, and a topical ointment, 
neither of which were a corticosteroid or an 
immunosuppressive.  Examination showed the Veteran had dry 
cracked skin over his entire back and posterior shoulders, 
anterior and posterior thighs, anterior and lateral left calf 
and both buttocks with hyperpigmentation of the entire 
posterior right arm and a patch on the right chest, several 
hyperpigmented patches on his back.  The examiner noted that 
the cracking was extensive, with more than 40 percent of the 
body affected.  The diagnosis was, ichthyosis vulgaris.  The 
examiner found that there was no impairment or functional 
limitation caused by the skin condition.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's ichthyosis vulgaris is 
appropriately evaluated as 10 percent disabling for the 
entire rating period.  While the Veteran does appear to have 
generalized skin involvement, the objective findings of 
record noted above do not reflect evidence of intermittent 
systemic medication, such as immunosuppressive retinoids, 
being required for treatment during the past 12-month period.  
None of the evidence shows that the Veteran has required 
systemic medication.  Rather, he has been noted to use 
topical ointment, a topical cream, and vitamins.  While he 
has been prescribed Valacyclovir, this medication is for a 
recurrent herpes infection and not for his service-connected 
disorder.  

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement, 
however, are not applicable, as the Veteran's disability 
picture is one of itching and skin manifestations other than 
scarring.  Therefore, a rating under Diagnostic Codes 7800, 
7801, and 7805 is not appropriate.  Diagnostic Codes 7802, 
7803, and 7804 pertain to scarring, which is not present in 
the instant case. Accordingly, those diagnostic codes are 
also not applicable.  Finally, the Veteran has not been 
diagnosed with any of the disabilities contemplated by 
Diagnostic Codes 7806, 7815, 7816, 7822, 7825, 7826, 7827.  
Accordingly, a rating under any of those diagnostic codes 
would also not be appropriate.  The Board notes that the 
Veteran was previously rated by analogy under DC 7806.  This 
was prior to the creation of DC 7824 which specifically 
addresses his disorder.  Therefore, the correct code for his 
disability is DC 7824.  While it is mentioned in the record 
that he gets xerotic eczema at times especially in cold 
weather (see, e.g. VA examination report of June 2008 and VA 
outpatient treatment record of April 2008), he has not been 
service-connected for eczema.  

For this reason, the Board finds that a higher rating than 10 
percent is not warranted.  Staged ratings are not indicated 
in this case, as the Board finds that the Veteran's 
ichthyosis vulgaris has continuously been 10 percent 
disabling throughout the appeal period. In sum, the Board 
concludes that the Veteran is not entitled to an increased 
rating for his skin disorder. 

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment that is contemplated 
by the rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.


ORDER

An increased evaluation for ichthyosis vulgaris beyond 10 
percent is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


